ORDER
PER CURIAM.
Pending before the Court is the parties’ dispute over the contents of the record on appeal (ROA). After the Secretary filed the designation of the record, the appellant filed a counter designation of the record consisting of three items. The Court’s Central Legal Staff conducted a conference with the parties to discuss the content of the ROA; the only issue upon which the parties could not reach agreement was the appellant’s counter designation of the Certified List. The Certified List states that it is “the inclusive list of evidence and material of record deemed relevant in the adjudication of the issue(s) set forth in the Board [of Veterans’ Appeals’] decision.”
At the direction of the Court, each party has filed a memorandum of law addressing the Court’s authority to include the Certified List in the ROA. With his memorandum the Secretary included a motion to strike the citations of supplemental authorities that the appellant has filed pursuant to Rule 28(h) of the Court’s Rules of Practice and Procedure and to enter a standing order to strike any future citations.
Upon consideration of the filings of the parties, it is
ORDERED that the Certified List be included in the ROA. It is further
*266ORDERED that the Secretary’s motion to strike the appellant’s citations of supplemental authorities and to enter a standing order to strike any future citations is denied as moot. It is further
ORDERED that the Secretary, within 14 days after the date of this order, and pursuant to Rule 11 of the Court’s Rules of Practice and Procedure, transmit to the Clerk and serve on the appellant the ROA.